SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiffs-appellants appeal from the grant of a Rule 12(c) judgment on the pleadings in favor of the defendants City of New York and other unnamed police officials, and the grant of a Rule 12(b)(6) dismissal of claims against defendant Verizon in the district court of the Southern District of New York (Thomas P. Griesa, District Judge). We have carefully considered all of appellants’ arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.